Citation Nr: 9900339	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of malaria.  


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This appeal arises from a rating decision of January 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veterans 
claim for an increased rating for his service-connected 
residuals of malaria.  

In a rating decision dated May 15, 1998, the RO determined 
that service connection was not warranted for vertigo, inner 
ear disease, and hearing loss, claimed to be secondary to the 
veterans service-connected malaria disability.  Prior to a 
receipt of a notice of disagreement, a Supplemental Statement 
of the Case (SSOC) was mailed to the veteran, in May 1998, 
which informed the veteran that his claim for service 
connection was denied as being not well-grounded.  

The cover letter to the SSOC indicated that if the SSOC 
contained an issue which was not included in a substantive 
appeal, the veteran had 60 days to perfect his appeal as to 
the new issue.  Correspondence was subsequently recieved by 
the RO from the veteran on May 22, 1998.  It is unclear from 
this document whether the veteran was disagreeing with the 
May 1998 decision.  It is requested that the RO contact the 
veteran in order to clarify this matter and thereafter take 
any appropriate actions. 

REMAND

A review of the veterans claims folder reveals that the 
veteran, following his February 1946 service separation, the 
service-connected malaria has never been clinically evaluated 
by VA.  A private medical report, dated in February 1946, 
shows that the veteran had an enlarged spleen from his 
malaria.

In January 1996, based on the lack of clinical findings of 
malaria, denied the veterans claim for a compensable 
evaluation for his service-connected malaria under Diagnostic 
Code 6304 of VAs Schedule for Rating Disabilities. 

On August 30, 1996, new rating criteria for malaria were 
promulgated, and codified under 38 C.F.R. § 4.88; Diagnostic 
Code 6304 (1996).  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this regard, the new criteria rate 
residuals of malaria on the basis of liver or spleen damage.  
As indicated above, the veteran has not been afforded a VA 
medical examination, and, therefore, specific findings 
relative to the liver or spleen, are not of record.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all physicians who have treated 
him in the recent past for his service-
connected malaria, to include 
disabilities involving the liver and 
spleen.  After obtaining any necessary 
authorization, the RO should obtain 
medical records from all sources 
identified by the veteran, which are not 
already of record.  He should be informed 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2. A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature and severity of 
malaria or any residuals.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should conduct 
all testing deemed necessary, including 
blood smears to determine the absence or 
presence of malarial parasites.  The 
result of all testing should be fully 
reported.  In conjunction with a review 
of the veteran's claims file, it is 
requested that the examiner render an 
opinion as to the following:

(a) Does the veteran currently 
suffer from the active disease 
process of malaria?

(b) Does the veteran have disability 
of the spleen or liver associated 
with the service-connected malaria?

3.After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
malaria, to include application of both 
the old and new rating criteria.  See 
Karnas, supra.

If the benefit sought on appeal is not granted, the RO should 
issue a SSOC, which includes the revised rating criteria for 
malaria, and an opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
